  Case 19-09015       Doc 59     Filed 03/25/20 Entered 03/25/20 09:58:45            Desc Main
                                   Document     Page 1 of 2



            IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       NORTHERN DISTRICT OF IOWA


 IN RE:                                           Chapter 11
                                                  Case No. 18-01297
 VEROBLUE FARMS USA, INC., et al.,
                                                  APPEARANCE AND REQUEST
 DEBTORS.                                         FOR NOTICE




 VEROBLUE FARMS USA, INC., et al.,
                                                  Adversary No. 19-09015
 Plaintiffs,

 vs.

 Cassels Brock & Blackwell LLP

                   Defendants.



       Attorney Laura Moon Williams of Elderkin & Pirnie, PLC hereby enters her appearance

on behalf of the Plaintiff, Debtor, VeroBlue Farms USA, Inc., pursuant to Fed. R. Bankr. P. 9010

and requests notice given or required to be given in this proceeding and all papers served or

required to be served in this proceeding be given to and served upon the undersigned at the address

and telephone number indicated below.

       This request includes, without limitation, notice of any order, application, complaint,

demand, hearing, motion, petition, pleading or request, and any other document brought before

this Court in this proceeding, whether formal or informal, whether written or oral, and whether

transmitted or conveyed electronically or by mail, delivery, telephone, facsimile, or otherwise.

       Dated this 25th day of March, 2020.
  Case 19-09015          Doc 59       Filed 03/25/20 Entered 03/25/20 09:58:45                   Desc Main
                                        Document     Page 2 of 2




                                                    Respectfully submitted,

                                                    ELDERKIN & PIRNIE, P.L.C.

                                                    /s/ Laura Moon Williams
                                                    Laura Moon Williams AT0014138
                                                    316 Second Street SE, Suite 124
                                                    P.O. Box 1968
                                                    Cedar Rapids, IA 52406-1968
                                                    Phone: (319) 362-2137
                                                    LMWilliams@elderkinpirnie.com
                                                    ATTORNEY FOR DEBTORS



                                            CERTIFICATE OF SERVICE
         The undersigned hereby certifies that on the March 25, 2020 a copy of the foregoing document was filed
with the Clerk of Court for the United States Bankruptcy Court for the Northern District of lowa using the CM/ECF
system, and served electronically on those participants that receive service through the CM/ECF System.

Signed: /s/ Sara Trenkamp
